DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 1, 2, and 9 were amended in the response filed on 12/21/2021.  Claims 6-12 and 14-18 stand withdrawn. Claims 1-5 are currently pending and under examination.
Response to Amendment
	The Applicant amended the Markush group for variables R and R1 to remove the hydrogen atom option in the response filed on 12/21/2021.  Therefore the 35 USC 102(a)(1) rejection of claims 1 and 2 as being anticipated by US 2005/0282793 (‘793) is withdrawn.  See p. 6-7 of the OA dated 9/21/2021. Also see p. 9 of the response filed on 12/21/2021.
Response to Arguments
Applicant's arguments filed 12/21/2021 (see p. 8-9), with respect to the provisional non-statutory double patenting rejection of claims 1 and 2 as being unpatentable over claims 1-20 of co-pending application no. 17/004023 (US 2021/0060994) have been fully considered but they are not persuasive. See p. 5-6 of the OA dated 9/21/2021.  The Applicant argues the following: 

    PNG
    media_image1.png
    360
    788
    media_image1.png
    Greyscale

	This argument has been fully considered but is not persuasive because the claims of ‘023 teach a species of the instant claims, wherein the claimed compounds are present in a recording material with additional components.  Further, the compounds in the claims of ‘023 include those wherein R and R1 are not hydrogen.  Therefore the rejection is maintained. Also see MPEP 2131.02.
Maintained Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/004023 (US2021/0060994), hereafter referred to as ‘023. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 15, and 19 of ‘023 teach compositions, products, or methods which require the use of the compound of instant formula (I) (also referred to as formula (I) in ‘023).  Therefore the compounds of instant formula (I) are necessary components of the inventions disclosed in the claims of ‘023.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
New Claim Rejections - 35 USC § 102-Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0573048 (EP ‘048, published on 12/8/1993, of record in the IDS filed on 9/24/2020.).
	EP ‘048 is directed toward methods of image formation.  See whole document.  With particular respect to claims 1 and 2, EP ‘048 teaches the following compound of formula (TS-18): 
    PNG
    media_image2.png
    186
    358
    media_image2.png
    Greyscale
.  See p. 35.  This compound corresponds to a compound of claimed formula (I) wherein R is C8H17, a linear C8 alkyl, and R1 is C9H19, a linear C9 alkyl.  Also see MPEP 2131.02.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H07209838 (JP ‘838, published on 8/11/1995).
	JP ‘838 is directed toward heat developable photosensitive materials and uses thereof.  See whole document.  With particular regard to claims 1 and 2, JP ‘838 teaches the following compound of formula (11): 

    PNG
    media_image3.png
    179
    359
    media_image3.png
    Greyscale
.  See p. 5.  This compound corresponds to a compound of claimed formula (I) wherein R and R1 are C8H17, a linear C8 alkyl.  Also see MPEP 2131.02.
Allowable Subject Matter
	Claims 3-5 are allowed for the reasons set forth on p. 7 of the OA dated 9/21/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622